Citation Nr: 1141518	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The Veteran had active duty service from April 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was previously before the Board and was remanded in March 2010.  There has been substantial compliance with the directives of the Board's remand. 



FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's active duty service or for many years thereafter. 

2.  The Veteran's hypertension is not proximately due to or aggravated by his service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2011).

2.  Hypertension is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain 


for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2010 followed by readjudication of the claim as evidenced by an August 2010 supplemental statement of the case.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter also provided notice regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, 

normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and post-service medical records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in May 2007 and April 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports when viewed collectively are thorough and contain sufficient detail so that the Board's evaluation is a fully informed one.  The following decision will include detailed discussion of the adequacy of the medical opinions obtained in connection with the examinations.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues on appeal and the appellant is not prejudiced by a decision on the claim at this time.

Legal Criteria

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of 

chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 252 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some 


medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Analysis

There is nothing in the Veteran's service treatment records to suggest that hypertension was manifested during service.  On separation examination in February 1969, the Veteran expressly denied high blood pressure.  His blood pressure reading at that time was 120/74.  There is also no evidence suggesting hypertension was manifested within one year of discharge from service to warrant application of the one-year presumption.  

The Veteran does not contend that his hypertension was first manifested during service or within one year of discharge.  He argues instead that his hypertension was caused by or aggravated by his already service-connected diabetes mellitus.  The record shows that the Veteran's diabetes was diagnosed shortly after service in 1969.  Service connection was established for diabetes mellitus by rating decision in November 1969. 

In 2007, the Veteran filed his claim for service connection for hypertension secondary to his diabetes.  In connection with this claim, he was afforded a VA examination in May 2007.  The report of this examination notes a history of hypertension since 1997.  After examination and review of the claims file, the examiner offered an opinion that it was less likely than not secondary to the diabetes.  The rationale was that the Veteran had no renal complications secondary to diabetes and renal renal functions were in the normal limit.  

By rating decision in January 2008, the RO denied the Veteran's claim, in part, based on the negative May 2007 medical opinion.  The Veteran appealed.  In the statement of the case issued by the RO, it was explained to the Veteran that there was no medical evidence of record supporting his contention that his hypertension was secondary to his diabetes.  



In its March 2010 remand, the Board determined that the May 2007 opinion was not adequate because it did not address secondary service connection by means of aggravation under 38 C.F.R. § 3.310.  The Board directed an additional examination and opinion.  

The Veteran was examined by a different medical doctor in April 2010.  The examiner reviewed the claims file and elicited history from the Veteran.  Clinical examination was conducted along with lab tests.  The examiner first noted that there was nothing in the service treatment records regarding hypertension and that it was less likely than not that the hypertension was a direct result of service.  The examiner then noted that the Veteran had no history of renal disease and that current lab tests showed a slight decrease in renal function (eGFR).  The examiner noted that the elevated BUN/Cr ratio suggested that this was a pre-renal process.  The examiner went on to comment that the lack of microalbuminuria also argued against an early diabetic nephropathy.  The examiner concluded that therefore it was considered to be less likely than not that the hypertension was due to, caused by, or aggravated by the diabetes mellitus.  

At this point the Board finds that the question of whether the hypertension was caused by or aggravated by the diabetes is a medical question in this case which must be addressed by trained medical personnel.  Neither the Veteran nor the Board are competent to address this question.  The Board must therefore look to the medical evidence.  It is clear from the above that the preponderance of the competent evidence is against the Veteran's service connection claim.  Two VA medical opinions have been obtained in an effort to assist the Veteran with his claim.  Both are adverse to his claim.  The Veteran has not submitted any contrary medical opinion.  

In reviewing the two VA opinions the Board finds them to be adequate and supported by a detailed rationale.  The examiner's explained the medical reasons for reaching their conclusions referring to lab test results and the history of the Veteran's hypertension and diabetes.  It is clear that the examiners attached medical significance to certain facts and it was there professional judgment that such factors argued against a causal relationship between the Veteran's hypertension and his 

diabetes.  The second examiner also opined that it was less likely than not that the diabetes aggravated the hypertension.  Again, there is no contrary medical evidence of record.  The Board must therefore find that the preponderance of the evidence is against the Veteran's claim. 


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


